                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GRACE GADSBY                                   :          CIVIL ACTION
                                               :
       v.                                      :
                                               :
UNITED OF OMAHA LIFE INSURANCE                 :
COMPANY and FACILITY SOLUTIONS                 :
GROUP, INC.                                    :
                                               :          NO. 18-2214

                                           ORDER

       AND NOW, this 28th day of March, 2019, upon consideration of the Motion to Dismiss

of Defendant United of Omaha Life Insurance Company (“United”) (Docket No. 6), the Motion

to Dismiss of Defendant Facility Solutions Group, Inc. (“FSG”) (Docket No. 18), and all

documents filed in connection with both Motions, and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED as follows:

       1.     Defendants’ Motions as to Counts I, III, and IV are GRANTED, and those Counts

              are DISMISSED WITH PREJUDICE.

       2.     FSG’s Motion as to Count II is GRANTED, Count II is DISMISSED WITHOUT

              PREJUDICE as to FSG, and Plaintiff is afforded leave to amend her claim against

              FSG in Count II of her Complaint.

       3.     United’s Motion as to Count II is DENIED.

       4.     Any amended complaint shall be filed on or before April 16, 2019.



                                                   BY THE COURT:


                                                   /s/ John R. Padova
                                                   John R. Padova, J.
